DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “water-in-oil type” in instant claims 1-10 and 13-21.  The term “type” renders the claims vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 2 recites the broad recitation “a crosslinked copolymer of 2-methyl-2-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid (gamma) which is partially or totally salified in sodium salt form, and of (2-hydroxyethyl)acrylate (delta) in a (gamma)/(delta) mole ratio of between 30/70 and 90/10”, followed by the narrow recitation of “a crosslinked copolymer of 2-methyl-2-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid (gamma) which is partially or totally salified in sodium salt form, and of (2-hydroxyethyl)acrylate 40/60 and 90/10”.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 2 recites the broad recitation “a crosslinked copolymer of 2-methyl-2-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid (gamma) which is partially or totally salified in sodium salt form, and of acrylic acid (epsilon) which is partially or totally salified in sodium salt form, in a (gamma)/(epsilon) mole ratio of greater than or equal to 30/70 and less than or equal to 90/10”, followed by the narrow recitation of “a crosslinked copolymer of 2-methyl-2-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid (gamma) which is partially or totally salified in sodium salt form, and of acrylic acid (epsilon) which is partially or totally salified in sodium salt form, in a (gamma)/(epsilon) mole ratio of greater than or equal to 40/60 and less than or equal to 90/10”.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “mass of composition (C2b2)/mass of composition (C2b3), is greater than or equal to 1 and less than or equal to 10”.  This limitation renders 2b2) is 60%-90% by mass and that the mass proportion of (C2b3) is 10%-40% by mass, which results in a ratio of (C2b2) to (C2b3) of 90:10 to 60:40 (i.e. a ratio of 9:1 to 1.5:1).  Accordingly, the examiner asserts that the mass of composition (C2b2)/mass of composition (C2b3) must be at least 1.5 and less than 9, and that the limitation “greater than or equal to 1 and less than or equal to 10” that is recited in instant claim 8 is outside the scope of instant claim 1.  Appropriate correction and/or clarification is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bodoc et al, US 2021/0378938, discloses a self-invertible inverse latex comprising an inverting agent and polyglycerol esters (see abstract).
Bodoc et al, US 2021/0007962, discloses a self-invertible inverse latex comprising an inverting agent and polyglycerol esters (see abstract).
Merat et al, US 2016/0015609, discloses an oil-in-water emulsion comprising a crosslinked anionic polyelectrolyte, a fatty phase, an emulsifying system, an oil, and a wax (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 7, 2022